On Petition for Rehearing.
Appellant has filed a petition for rehearing, claiming that the opinion is inconsistent with the holding in Schlosser v. Moores, 16 N. D. 185, 112 N. W. 78. We do not think the inconsistency exists. In the earlier case it was held that where the contract was divisible the lienor must look to the crop raised from the particular kind of seed. In the case at bar the question is whether or not the lienor must file a separate lien for each kind of seed sold by him. We have held the contract entire and indivisible so far as filing of the lien is concerned, and that there need be but one lien filed. This clearly differentiates the case at bar from the Schlosser Case.
Petition for rehearing is denied.